Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-4 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims 8-11 and 19-22 of U.S. Patent No. 10895973. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims in the parent patent include each and every limitation found in the aforementioned corresponding claims of the present patent application.

Allowed Claims in the Parent Patent
Pending Claims in the Present Application
1. A method comprising:



receiving, at data processing hardware, a hierarchical dataset, the hierarchical data set comprising a root-data object and data collections nested under the root-data object, each data collection comprising one or 

displaying, by the data processing hardware, a hierarchical user interface on a screen, the hierarchical user interface comprising columns, the columns comprising:

data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection; and

data-collection columns, each data-collection column displaying a list of the one or more data collections of a respective data object, the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object,

wherein the columns alternate between data-object columns and data-collection columns;
receiving, at the data processing hardware, a user-selection indicating a selected data collection;

in response to the user-selection indicating selection of the selected data collection, displaying, by the data 
receiving, at the data processing hardware, a user-selection indicating a selected data object; and
in response to the user-selection indicating selection of the selected data object, displaying, by the data processing hardware, in a subsequent laterally adjacent data-collection column, the one or more other data collections associated with the selected data object.

8. The method of claim 1, further comprising:
receiving, at the data processing hardware, a user-selection indicating selection of a tabular view; and

in response to receiving the user-selection indicating selection of the tabular view, transitioning, by the data processing hardware, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the list of the one or more data collections associated with the root-data object.

receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and one or more data collections nested under the root-data 

displaying a hierarchical user interface on a screen, 










the hierarchical user interface comprising the root-data object and the data collections nested under the root-data object; 





















receiving a user-selection indicating selection of a tabular view; and 

in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the one or more data collections associated with the root-data object.




displaying, by the data processing hardware, a filter form on the screen;

receiving, at the data processing hardware, one or more filter conditions inputted into the filter form; and

filtering, by the data processing hardware, the display of the tabular user interface in accordance the one or more filter conditions.
3. The method of claim 1, wherein the operations further comprise, while displaying the tabular user interface: 
displaying a filter form on the screen; 


receiving one or more filter conditions inputted into the filter form; and 

filtering the display of the tabular user interface in accordance the one or more filter conditions.
11. The method of claim 10, further comprising, after filtering the display of the tabular user interface in accordance with the one or more filter conditions:

receiving, at the data processing hardware, a user-selection indicating selection of a hierarchical view; and

in response to receiving the user-selection indicating selection of the hierarchical view, transitioning, by the data processing hardware, back to displaying the 

receiving a user-selection indicating selection of a hierarchical view; and 

in response to receiving the user-selection indicating selection of the hierarchical view, transitioning back to displaying the hierarchical user interface on the 
system comprising:
data processing hardware; and
memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising:

receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and data collections nested under the root-data object, each data collection comprising one or more data objects, each data object associated with one or more other data collections;

displaying a hierarchical user interface on a screen, the hierarchical user interface comprising columns, the columns comprising:
data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection; and
the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object,
wherein the columns alternate between data-object columns and data-collection columns;

receiving a user-selection indicating a selected data collection;

in response to the user-selection indicating selection of the selected data collection, displaying in a subsequent laterally adjacent data-object column, the one or more other data objects associated with the selected data collection;

receiving a user-selection indicating a selected data object; and

in response to the user-selection indicating selection of the selected data object, displaying in a subsequent laterally adjacent data-collection column, the one or more other data collections associated with the selected data object.


19. The system of claim 12, wherein the operations further comprise:
receiving a user-selection indicating selection of a tabular view; and
in response to receiving the user-selection indicating selection of the tabular view, transitioning from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the list of the one or more data collections associated with the root-data object.

data processing hardware; and 
memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising:

receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and one or more data collections nested under the root-data object, each data collection comprising one or more data objects; 


displaying a hierarchical user interface on a screen, the hierarchical user interface comprising the root-data object and the data collections nested under the root-data object; 
































receiving a user-selection indicating selection of a tabular view; and 
in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the one or more data collections associated with the root-data object.

12. The system of claim 11, wherein each root-data-collection row comprises one or more categorical columns, each categorical column associated with a respective category and each root-data-collection row comprising a respective value assigned to each categorical column.
21. The system of claim 19, wherein the operations further comprise, while displaying the tabular user interface:
displaying a filter form on the screen;

filtering the display of the tabular user interface in accordance the one or more filter conditions.

displaying a filter form on the screen; 

filtering the display of the tabular user interface in accordance the one or more filter conditions.

receiving a user-selection indicating selection of a hierarchical view; and
in response to receiving the user-selection indicating selection of the hierarchical view, transitioning back to displaying the hierarchical user interface on the screen, the display of the hierarchical user interface filtered in accordance with the one or more filter conditions that were inputted into the filter form while displaying the tabular user interface.
14. The system of claim 13, wherein the operations further comprise, after filtering the display of the tabular user interface in accordance with the one or more filter conditions: 
receiving a user-selection indicating selection of a hierarchical view; and 
in response to receiving the user-selection indicating selection of the hierarchical view, transitioning back to displaying the hierarchical user interface on the screen, the display of the hierarchical user interface filtered in accordance with the one or more filter conditions that were inputted into the filter form while displaying the tabular user interface.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0246915 (“Singh”) in view of U.S. Patent Application Publication No. 2014/0046935 (“Gauthier”){cited in Applicants’ IDS}.
Regarding claim 1, SINGH teaches a computer-implemented method when executed by data processing hardware (FIG. 8 element 24) causes the data processing hardware to perform operations comprising: 
receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and one or more items nested under the root-data object, each item comprising one or more data objects and displaying a hierarchical user interface on a screen, the hierarchical user interface comprising the root-data object and the items nested under the root-data object (hierarchical datasets and containers therefor, e.g. spreadsheet views/applications, are taught per [0002]-[0003], where the Examiner hierarchical); and 
receiving a user-selection indicating selection of a tabular view and in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the one or more items associated with the root-data object (hierarchical datasets and containers therefor, e.g. spreadsheet views/applications, are taught per [0002]-[0003], such that they can be transformed to “a relational table” per [0003], [0005], [0006]-[0007], and [0036] for example, where the resulting “relational table” is equivalent to a “display of a tabular user interface on the screen” as recited, and where a user may engage in the “transitioning”/transforming as described “at the click of a button” (e.g., per [0005]), which the Examiner equates with the recited “user-selection … of a tabular view”).

Singh does not teach that the items comprised in the recited “hierarchical dataset” and “nested under the root-data object” is a data collection as further recited.  Rather, the Examiner relies upon GAUTHIER to teach what Singh otherwise lacks, see e.g. Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows can be drilled-down to expose sub-concepts such as “cookie” or “sandwich”).
Singh and Gauthier both relate to hierarchical data as feasibly expressed onscreen in tables and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 2, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach wherein each root-data-collection row comprises one or more categorical columns, each categorical column associated with a respective category and each root-data-collection row comprising a respective value assigned to each categorical column (Gauthier’s FIG. 4, where the columns are clearly categorical and are representative of or storing numerical/quantitative information, such as one or ordinary skill in the art might tally/add using table/spreadsheet elements as known in the state of the art and as present/available per the cited references, e.g. such that one might apply the quantitative elements known to be customary in tables/spreadsheets to read on the recited limitation).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection and data-collection columns, each data-collection column displaying a list of the one or more data collections of a respective data object, the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object (Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows 

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is rejected under the same rationale.  The claim additionally recites memory hardware, which is further taught per Singh’s FIG. 8 element 27.

Regarding claim 12, the claim includes the same or similar limitations as claim 2 discussed above, and is rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 5 discussed above, and is rejected under the same rationale.


8.	Claims 3, 8, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and further in view of U.S. Patent Application Publication No. 2016/0364772 (“Denton”) {cited in Applicants’ IDS}.
Regarding claim 3, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the state of the art to operations such as filtering and sorting and so forth.  However, there is no clear explicit teach in the cited references for the further limitations wherein the operations further comprise, while displaying the tabular user interface: displaying a filter form on the screen and receiving one or more filter conditions inputted into the filter form and filtering the display of the tabular user interface in accordance the one or more filter conditions.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. Denton’s [0004], [0040], [0044], and [0071] discussing to varying degrees how filtering is operative in shaping the particular view presented to the user, and where the filtering inputs as received by the user are necessarily received via some UI mechanism that the Examiner equates with a form as recited.
Like Singh and Gauthier, Denton is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Denton’s filtering aspect to Singh and Gauthier’s combined framework, with a reasonable expectation of success, for purposes of providing table/spreadsheet users per those frameworks with the additional sort of accessability operation per filtering that facilitates improved view, review, and manipulation of data as is widely recognized in the state of the art.

Regarding claim 8, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the state of the art to operations such as filtering and sorting and so forth.  However, there is no clear explicit teach in the cited references for the further limitations wherein the operations further comprise: displaying a filter form on the screen and receiving a filter condition inputted into the filter form and filtering the display of the hierarchical user interface in accordance the filter condition.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. Denton’s [0004], [0040], [0044], and [0071] discussing to varying degrees how filtering is operative in shaping the particular view presented to the user, and where the filtering inputs as received by the user are necessarily received via some UI mechanism that the Examiner equates with a form as recited.
Like Singh and Gauthier, Denton is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and 

Regarding claim 10, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the state of the art to operations such as filtering and sorting and so forth.  However, there is no clear explicit teach in the cited references for the further limitations wherein at least one data-object column comprises a filter form, the filter form configured to: receive one or more filter conditions for the list of the one or more data objects displayed by the respective data-object column and filter the display of the list of the one or more data objects in accordance with the one or more filter conditions.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. Denton’s [0004], [0040], [0044], and [0071] discussing to varying degrees how filtering is operative in shaping the particular view presented to the user, and where the filtering inputs as received by the user are necessarily received via some UI mechanism that the Examiner equates with a form as recited.
Like Singh and Gauthier, Denton is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Denton’s filtering aspect to Singh and Gauthier’s combined framework, with a reasonable expectation of success, for purposes of providing table/spreadsheet users 

Regarding claim 13, the claim includes the same or similar limitations as claim 3 discussed above, and is rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 8 discussed above, and is rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 10 discussed above, and is rejected under the same rationale.


9.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and further in view of U.S. Patent Application Publication No. 2007/0226155 (“Yu”) {cited in Applicants’ IDS}.
Regarding claim 6, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references do not teach the further limitation wherein at least one data-collection column comprises an add-collection form, the add-collection form configured to: receive data collection parameters for a new data collection comprising one or more of the data objects, the data collection parameters including a parent reference to a parent data object and associate the new data collection with the respective parent data object.  Rather, the Examiner relies upon YU to teach what Singh and Gauthier may otherwise lack, see e.g., Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns, i.e. additional attribute which the Examiner 
Like Singh and Gauthier, Yu is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu’s data expansion/addition feature with Singh and Gauthier’s combined framework, with a reasonable expectation of success, to feasibly allow users to expand/grow the dataset/database in a framework per Singh and/or Gauthier.

Regarding claim 7, Singh in view of Gauthier and further in view of Yu teach the method of claim 6, as discussed above.  The aforementioned references wherein the operations further comprise, after associating the new data collection with the respective parent data object: receiving a user-selection indicating selection of the new data collection and in response to receiving the user-selection indicating selection of the new data collection, displaying in a subsequent laterally adjacent data-object column an add-object form, the add-object form configured to: receive data object parameters for one or more new data objects, the data object parameters including a parent reference to the new data collection and associate the one or more new data objects with the respective new data collection  (Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns and related information to populate the columns for example).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 16, the claim includes the same or similar limitations as claim 6 discussed above, and is rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 7 discussed above, and is rejected under the same rationale.


10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and Denton and further in view of U.S. Patent Application Publication No. 2018/0032518 (“Kordasiewicz”) {cited in Applicants’ IDS}.
Regarding claim 9, Singh in view of Gauthier and Denton teach the method of claim 8, as discussed above.  The aforementioned references teach filtering, e.g. as discussed above in relation to Denton for example, but do not teach the further limitation wherein the operations further comprise, after filtering the display of the hierarchical user interface, displaying a visual indicator in the hierarchical user interface indicating the filter condition.  Rather, the Examiner relies upon KORDASIEWICZ to teach what Denton and Gauthier may otherwise lack, see e.g. Kordasiewicz’s [0020] discussing a feedback element that communicates to a user what filter is operative.
Like Singh and Gauthier, Kordasiewicz is directed to data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kordasiewicz’s explicit feedback aspect pertaining to operative filtering to Denton’s framework, with a reasonable expectation of success, e.g. to provide users with an improved feedback aspect to a particular and vital function.

Regarding claim 19, the claim includes the same or similar limitations as claim 9 discussed above, and is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174